Matter of Brosius (2016 NY Slip Op 02042)





Matter of Brosius


2016 NY Slip Op 02042


Decided on March 22, 2016


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Angela M. Mazzarelli,Justice Presiding,
Rolando T. Acosta
Richard T. Andrias
Karla Moskowitz
Barbara R. Kapnick,	Justices.


M-5542 

[*1]In the Matter of Martha J. Brosius, (admitted as Martha Jane Brosius), an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Martha J. Brosius, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Martha J. Brosius, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on January 22, 2003.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Kevin M. Doyle, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Martha J. Brosius was admitted to the practice of
law in the State of New York by the Second Judicial Department on January 22, 2003, under the name Martha Jane Brosius. At all times relevant to this proceeding, respondent maintained her principal place of business within the First Judicial Department.
The Departmental Disciplinary Committee seeks an order striking respondent's name from the roll of attorneys, pursuant to Judiciary Law § 90(4)(b), on the ground that she has been [*2]disbarred upon her conviction of a felony.
Respondent has not appeared in this proceeding after having been served by the Committee at the correctional facility where she is incarcerated.
On June 22, 2015, respondent pleaded guilty in Supreme Court, Nassau County, to two counts of grand larceny in the second degree in violation of Penal Law § 155.40(1), class C felonies, and one count of scheme to defraud in the first degree in violation of Penal Law § 190.65(1)(b), a class E felony.
Respondent admitted to stealing more than $797,000 in funds belonging to clients over a four-year period, many of which involved estate and guardianship matters. Respondent agreed to sign a confession of judgment for restitution in the amount of $797,332.67. On December 8, 2015, respondent was sentenced to 4 to 12 years in prison.
The crimes to which respondent pleaded guilty are felonies under the laws of this State, and therefore upon her conviction thereof, she ceased to be an attorney by operation of law.
Accordingly, the Committee's petition should be granted, and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to June 22, 2015.
All concur.
Order filed [March 22, 2016].Mazzarelli, J.P., Acosta, Andrias, Moskowitz, and Kapnick, JJ.
Respondent disbarred and her name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to June 22, 2015. Opinion Per Curiam. All concur.